DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response was received from the applicant on October 23, 2021.
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The stand-up paddle board as claimed is not shown or suggested in the prior art because of the use of a stand-up paddle board which includes an elongate body having a width dimension W and a length dimension L, where said length dimension L is a whole-number multiple N of said width dimension W, and a connection point pair that is disposed on a deck of said paddle board and is comprised of first and second connection points that are separated from one another by distance D1 and from a perimeter of said paddle board by distance D2, where distance D1 is substantially twice the distance D2.
The prior art as disclosed by Weir (US 2003/0153221 A1) shows the use of a water sports board having an elongated body with a perimeter, a deck, a hull, a pair of side rails, a width dimension and a length dimension, and pairs of holes that are generally placed along said perimeter of said elongated body for the attachment of handles or link members.  Pole, III et al. (US 2006/0116039 A1) discloses a floating water mat which is comprised of a plurality of elongate bodies each with a perimeter, a 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




November 8, 2021


/LARS A OLSON/Primary Examiner, Art Unit 3617